Citation Nr: 0113976	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis due to 
an undiagnosed illness.

2.  Entitlement to service connection for sinusitis due to an 
undiagnosed illness.

3.  Entitlement to service connection for a gall bladder 
removal due to an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome due to an undiagnosed illness.

5.  Entitlement to service connection for lysis of adhesions 
due to an undiagnosed illness.

6.  Entitlement to service connection for sleep problems due 
to an undiagnosed illness.

7.  Entitlement to service connection for pain in multiple 
joints, including the back, due to an undiagnosed illness.

8.  Entitlement to service connection for degenerative joint 
disease due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The appellant served on active duty from August 1986 to 
January 1987 and from November 1990 to May 1991.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.

The Board notes that the appellant, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in January 1999, is 
raising claims to reopen previously denied claims of 
entitlement to service connection for cholelithiasis, 
vertigo, headaches and fatigue.  This matter is referred to 
the RO for appropriate action.


REMAND

This issues on appeal are entitlement to service connection 
for bronchitis, sinusitis, residuals of a gall bladder 
removal, irritable bowel syndrome, lysis of adhesions, 
sleeping problems, joint pain, including in the back, and 
degenerative joint disease, all secondary to undiagnosed 
illnesses.  During the pendency of this appeal, new 
legislation was passed that amplifies the VA's duties to 
notify a claimant of the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102, 5103A).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claims pursuant to the VCAA, 
which is more favorable to the appellant.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Accordingly, on Remand, the RO should take all action that is 
necessary to comply with the notification and assistance 
provisions of the VCAA.

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the appellant's claims 
for service connection.  In multiple written statements 
submitted in support of her claim, the appellant asserted 
that she continues to receive medical treatment for the 
disorders at issue, but the most recent medical records in 
the claims file are dated in 1998.  Inasmuch as more recent 
records of the appellant's treatment might be pertinent to 
her claims, they should be secured and associated with her 
claims file.  In this regard, the RO should provide the 
appellant an opportunity to identify and authorize the 
release of all pertinent, outstanding records that are not 
presently in her claims file and to present further argument 
in support of her claims for service connection.

In addition, as the record stands, there is insufficient 
medical evidence in the claims file to decide the appellant's 
claims for service connection.  The VCAA provides that, in 
the case of a claim for disability compensation, the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  It also 
provides that the VA's duty to assist includes providing the 
claimant a medical examination when the totality of the 
evidence establishes that the claimant has a current 
disability that may be associated with her period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

In this case, the RO has not afforded the appellant VA 
examinations of her claimed disorders since August 1986, and 
during those examinations, the examiners did not discuss the 
etiology of the claimed disorders.  It is thus unclear 
whether these disorders, all of which have been objectively 
shown to exist since the appellant's discharge from service, 
are related to either of the appellant's periods of active 
service.  Based on the foregoing, on Remand, the RO should 
provide the appellant comprehensive VA examinations, during 
which VA examiners can definitively determine whether the 
claimed disorders, provided they still exist, were incurred 
in or aggravated by service.    

Finally, in June 1995, the RO, in pertinent part, granted the 
appellant service connection and assigned her a 10 percent 
evaluation for a left ankle sprain and denied her entitlement 
to service connection for left hand overuse syndrome.  The RO 
notified the appellant of this decision on July 17, 1995.  On 
July 9, 1996, within a year of the RO's decision, the RO 
received a written statement from the appellant that can be 
construed as a NOD with that portion of the RO's June 1995 
decision noted above.  To date, the RO has not issued a SOC 
in response to the appellant's NOD.  

The failure to issue a SOC in such a circumstance renders a 
claim procedurally defective and necessitates a Remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the appellant 
perfects her appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) ("absent an NOD, an SOC 
and a Form 1-9 [substantive appeal], the BVA was not 
required--indeed, it had no authority--to proceed to a 
decision") (citation omitted).  Appellate consideration of 
the appellant's left ankle and left hand claims is thus 
deferred pending further action by the appellant.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and request her to provide the names and 
addresses of all health care providers, 
VA and private, who have treated her for 
the disorders at issue in this appeal and 
whose records have not yet been secured.  

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the 
appellant identifies as being pertinent 
to her claims, including records of all 
pertinent treatment rendered since 1998.  

3.  Thereafter, the RO should afford the 
appellant VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of the 
appellant's bronchitis, sinusitis, 
residuals of a gall bladder removal, 
irritable bowel syndrome, lysis of 
adhesions, sleeping problems, joint pain, 
including in the back, and degenerative 
joint disease.  The RO should provide the 
examiners with a copy of this Remand and 
the appellant's claims file for review in 
conjunction with the examinations.  
Following comprehensive evaluations, 
during which all indicated studies deemed 
necessary are conducted, the examiners 
should: (1) indicate clearly all of the 
symptoms the appellant alleges are due to 
her periods of active service;  
(2) confirm whether the appellant has the 
alleged symptoms; and (3) note which of 
the symptoms are due to specific disease 
entities.  For each specific 
disease/disorder diagnosed, the examiners 
should opine whether it is at least as 
likely as not etiologically related to 
the appellant's periods of active 
service.  For symptoms not shown to be 
due to a specific disease entity, the 
examiners should indicate whether the 
symptoms represent objective indications 
of chronic disability resulting from an 
undiagnosed illness related to the 
appellant's Persian Gulf War service.  If 
they do represent objective indications 
of chronic disability resulting from an 
undiagnosed illness, the examiners should 
also indicate whether the undiagnosed 
illnesses have manifested to a 
compensable degree.  The examiners should 
provide the rationale on which they base 
their opinions. 

4.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

5.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
requirements of the VCAA.  

6.  The RO should then readjudicate the 
appellant's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the appellant and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  The RO 
should also provide the appellant and her 
representative a SOC addressing the 
issues of entitlement to a higher initial 
evaluation for a left ankle sprain and 
entitlement to service connection for 
left hand overuse syndrome, and afford 
them an opportunity to perfect an appeal 
of the RO's denial of these issues by 
submitting a substantive appeal in 
response thereto.  The RO should advise 
the appellant and her representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
these claims following the issuance of 
the SOC unless the appellant perfects her 
appeal.   

The purposes of this REMAND are to ensure the appellant due 
process of law and to obtain additional information in 
support of her claims.  No inference should be drawn 
regarding the ultimate disposition of these claims.  The 
appellant is free to submit additional argument in connection 
with her perfected appeal; however, she is not required to 
act unless she is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





